429 P.2d 657 (1967)
78 N.M. 198
Manuel HUERTA, Tommy Salas, Larry Rascon, Jake Salas, Roberto Aguilar, Jr., Abel Esquibel, Tony Martinez and Eddy Salas, Petitioners,
v.
Ramon ANAYA, Sheriff of the County of Eddy, New Mexico, and Honorable Caswell S. Neal, Juvenile Judge, Eddy, County, New Mexico, Respondents.
No. 8465.
Supreme Court of New Mexico.
July 19, 1967.
CHAVEZ, Chief Justice, and MOISE, COMPTON and CARMODY, Justices, concurring; NOBLE, Justice, being absent and not participating.
Ordered that the above entitled cause be and the same is hereby dismissed.
Further ordered that the writ of habeas corpus issued out of this Court on June 30, 1967 in the above entitled cause, be and the same is hereby quashed.